DETAILED ACTION
This action is in response to the reply received June 3, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 11-20; adds new claims 21-30.
Claims 1-2, 4-10, and 21-30 rejected under non-statutory double patenting.
Claim 29 objected to for minor informalities.
Claims 1-10 and 21-30 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,349,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variants of previously claimed subject matter and generally broader in patentable scope than the '115 claims.

Present Claims
'115 Claims
1, 21
1, 11 (receiving the first/second video is an obvious variation of capturing/transmitting the first/second video; delivering content page including stored video is an obvious variation of responding to call by delivering stored video for content page), 3 (deleting automatically)
2
1, 11 (stored video content includes first/second video is an obvious variation of "storing … the first video as a stored video" and "storing … the second video as the stored video"
4, 22
9, 19 (the stored video is not stored on the backend server is an obvious variation of the video being stored on media servers communicatively linked with the backend server)
5, 23
3, 13
6, 24
4, 14
7, 27, 28
5, 15
8, 29
6, 16

7
10, 26
9, 19
25
17
30
1



Claim Objections
Claim 29 is objected to because of the following informalities: There is no antecedent basis for "the stored media content." Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 21, 23-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sell et al., U.S. PG-Publication No. 2008/0028294 A1, in view of Kamity, U.S. PG-Publication No. 2012/0185922 A1, further in view of Cao, U.S. PG-Publication No. 2011/0037864 A1.

Claim 1
a method of providing multimedia content through an internet accessible multimedia management system. Sell discloses a method relating to "management of content … over the Internet." The method implements a "display widget that is embeddable on a page" that "receives content pushed to the display widget … and includes a player for playing the content." The content comprises images and video. Sell, ¶¶ 14-16. Figure 2 illustrates a system implementing the method, wherein a display widget 130 is a "script … embedded on any html page" that "subscribes to a container 140 … through a server 132" and "allow[s] the user to play content" stored in the container 140." Id. at ¶ 19.
	Sell discloses the system including: a first multimedia device including communicably coupled together a memory programmed with a computer application, a processor module configured to execute said computer application, and a wireless communication module configured to communicate over a wireless communication link. Figure 4 illustrates an embodiment wherein content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." This way "multiple users . . . may cross-broadcast by uploading content to the same container 140, which is automatically broadcast though the display widget 130." Id. at ¶¶ 21-22; FIG. 4. In a disclosed social content aggregation embodiment, "contents of [a] container 154 may be uploaded using a number of devices 159 such as a personal computer, camera phone, or via [a] display widget 151." Id. at ¶ 26; FIG. 8. A mobile phone (e.g. 148/159) is a known first multimedia device comprising processor and memory executing applications and communicating over a wireless communication link.
	Sell discloses a backend server communicably coupled to the first multimedia device via the wireless communication link, and a remote media device communicably coupled to the backend server. Display widget 130 subscribes to container 140 "through [a] server 132." The display widget 130 provides contents of container 140 "across the web (e.g. through pages 122 and/or 124)" and through "mobile networks" using other devices 121. Id. at ¶ 19. Content is "pushed by the server 132 to the display widget 130." The display widget 130 "accesses the content in the container 140 through the interface 133 and commands 138 of the server 132." Id. at ¶¶ 21-22. Figure 2 illustrates server 132 (i.e. a backend server) communicable coupled to other device 121 (i.e. a remote media device). Figure 4 illustrates server 132 communicably coupled to device 148 (i.e. the first multimedia device). In the disclosed social content aggregation embodiment, content in a container 154 is "considered to be a database accessible through the server 152 and displayed to the user via a page 150 including a display widget 151 that plays the content." The contents of container 154 are "uploaded using a number of devices 159 such as a … camera phone." Id. at ¶ 26. Figure 8 illustrates server 152 (i.e. a backend server) communicably coupled to a user's computer system displaying page 150 (i.e. remote media device) and content uploading devices 159 (i.e. the first multimedia device).
	Sell discloses the method including: receiving by the backend server a first media file from the first multimedia device over the wireless communication link using the wireless communication module. Sell discloses that content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." Id. at ¶ 22. In another embodiment, contents of container 154 are "uploaded using a number of devices 159 such as a … camera phone." Id. at ¶ 26. The mobile camera phones (i.e. first multimedia device) uploads content (i.e. a first video) to server 132/152 (i.e. backend server). A mobile camera phone (e.g. 148/159) is a device that communicates over a wireless communication link.
storing in the backend server a stored media content including the first media file. Figure 1 illustrates a system 100 comprising a server 102 for executing the disclosed method. Server 102 comprises a "data storage system 120 that "may include containers." The system 100 is "used to archive content such as audio, video, and digital images." Id. at ¶ 17. In the disclosed social content aggregation embodiment, content in a "container 154 may be considered to be a database accessible through the server 152." Id. at ¶ 26. Accordingly, container 154 stores content (e.g. images and video) at the server 152.
	Sell discloses responding to a call to the backend server from the remote media device by delivering the stored media content, from the backend server to the remote media device. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Using the disclosed method "the contents of any container 140 to which the display widget 130 subscribes may be displayed on any page supporting html" and "updates to these content may be automatically accessed and displayed." Id. at ¶¶ 24-25. The display widget 130 provides "contents of the container 140 substantially simultaneously across the web (e.g. through pages 122 and/or 124), mobile networks, and/or cable television networks" including "other devices 121 … connected through the Internet." Id. at ¶ 19. Display widget 130 is embedded in a web page 122/124 (i.e. a content page) displayed at a user's computer device (i.e. remote media device) for accessing image and video content stored at server 132 (i.e. backend server) through the Internet. See Id. at FIGS. 5-7.
	Sell discloses receiving by the backend server a second media file from the first multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22. 
automatically by the backend server the stored media content to include the second media file content by storing in the backend server the stored media content including the second video. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24.
	Sell discloses delivering the stored media content from the backend server to the remote media device without changing the call to the backend server. The display widget 130 "is embeddable in a page, such as the page 122 and/or 124 and subscribes to a container 140, 142, or 144 through the server 130" and "is an embeddable script that can be embedded on any html page." Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget 130 may automatically update to play new content added to the container 140." Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
	Sell does not expressly disclose replacing automatically by the backend server the stored video content to include the second video by storing in the backend server the stored video content including the second video.
	Sell, in view of Kamity suggests replacing automatically by the backend server the stored media content to include the second media file by storing in the backend server the stored media Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified format," wherein the input files comprise "video files" and "[i]mage formats such as JPEG." Id. at ¶ 29.
	Sell discloses that display widget 130 will "automatically update the content to include [a] new image in a slideshow played to a user of the page 122." Sell, ¶ 24. Kamity discloses a facility for automatically merging video and image content into a single file in a pre-specified format. Kamity, ¶ 29. The proposed combination would automatically update the slideshow content to include a new video/image using the technique of automatically merging video/image content into a single file. Such a combination would effectively replace the stored content, because the 'single file' is automatically updated to contain the new image.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique to automatically updating a slideshow with a new image of Sell to incorporate the technique of automatically merging multiple video and image files into a single file in a pre-specified format as taught by Kamity. One of ordinary skill in the art would be motivated to integrate automatically merging multiple video and image files into a single file into Sell, with a reasonable expectation of success, in 
	Sell-Kamity does not expressly disclose removing automatically the first media file from the stored media content.
	Cao discloses removing automatically the first media file from the stored media content. Cao discloses a method "for the live capture of images and the direct transfer of [the image] through an Internet network." Users can use the Internet "to directly access the data … by accessing [a] web server." Cao, ¶¶ 14-15; 33-37. An image capture device 20 continuously takes image snapshots and a control circuit 30 "converts the information of the snapshot into JPEG image files continuously … and stores the image file in [a] memory 32," wherein the memory 32 "is always refreshed by the latest image file, which means only the latest image file is saved in the memory 21, and the previous image file is overwritten." Id. at ¶ 48; 61. In one embodiment, control circuit 30 provides "a web server function" that "provides HTTP serving responses along with data contents which is the image and video data," wherein "the web server will … read the memory 32 … where the image data is stored, and send the data to the web browser." The web server "transfer the existing image file from the memory 32 to the web browser." Since "the image file stored in the memory 32 is always refreshed continuously … the web browser will continuously … receive the most updated image and display [this] file continuously with the video effect." Id. at ¶¶ 51-53. The web server embodiment enables platform 50 to present the most updated image file in a web page. Id. at ¶ 63. Accordingly, Cao discloses continuously replacing a media file with another media file; and accessing the replacing file without modifying a call used by a web server and/or web page.


Claim 2
	Sell discloses before automatically removing the first media file from the stored media content, the stored media content includes the first media file and the second media file. Sell discloses that the "display widget 130 may automatically update to play new content added to the container 140" and that "multiple users … may cross-broadcast by uploading content to the same container 140." Sell, ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, container 140 comprises stored video content including multiple video and/or image files (e.g. first and second video/image files).

Claim 5
	Sell discloses wherein the internet accessible multimedia management system includes: a second multimedia device including communicably coupled together a second memory programmed with the computer application, a second processor module configured to execute said computer application, and a second wireless communication module configured to communicate over the wireless communication link. Sell discloses that "multiple individuals … Id. at ¶ 22. In the social content aggregation embodiment, a subsystem 106 "allows for multiple users to organize content on a hosted multimedia platform," wherein "multiple users are authorized to add content such as images, video, and audio." Id. at ¶ 26. Figure 8 expressly illustrates three devices 159 (e.g. PC, Phone, Other) for uploading contents to container 154 through the server 152.  Accordingly, Sell discloses that the server retrieves content uploaded from any number of different multimedia devices.
	Sell discloses the method further comprising: receiving a third media file by the backend server from the second multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22.
	Sell discloses [adding] automatically by the backend server the stored media content to include the third media file by storing in the backend server the stored media content including the third media file. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24.
	Sell discloses delivering the stored media content from the backend server to the remote media device, without changing the call to the backend server. The display widget 130 "is embeddable in a page, such as the page 122 and/or 124 and subscribes to a container 140, 142, or 144 through the server 130" and "is an embeddable script that can be embedded on any html page." Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
	Sell does not expressly disclose replacing automatically by the backend server the stored video content to include the third video by storing in the backend server the stored video content including the third video.
	Sell, in view of Kamity suggests replacing automatically by the backend server the stored media content to include the third media file by storing in the backend server the stored media content including the third media file. Kamity discloses "a method for managing multimedia content" implemented using "an apparatus to host and stream multimedia content." Kamity, ¶ 8. Figure 2 illustrates a "unified multimedia appliance 201" within "an enterprise cloud 202" providing "a single interface for all users across multiple locations within an enterprise." The users access cloud 202 "using any device capable of connecting to the cloud 202, such as a … mobile phone." A user can "fetch … content from a remote location" and "[t]his content may be uploaded onto the appliance 201." Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified format," wherein the input files comprise "video files" and "[i]mage formats such as JPEG." Id. at ¶ 29.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique to automatically updating a slideshow with a new image of Sell to incorporate the technique of automatically merging multiple video and image files into a single file in a pre-specified format as taught by Kamity. One of ordinary skill in the art would be motivated to integrate automatically merging multiple video and image files into a single file into Sell, with a reasonable expectation of success, in order to merge content from various sources into a uniform format "to enable better streaming over high latency or low bandwidth conditions." Kamity, ¶ 41.

Claim 6
	Sell discloses wherein the call to the backend server of the remote media device is received from a first social media platform. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is "wherein the call to the backend server of the remote media device is received from a first media platform." The recitation of an intention for receiving a call from a first social media platform social media platform. The functionality is the same as a backend server receiving a call from any media platform.
	Sell discloses an embodiment using a "social content aggregation subsystem 106" allowing "for multiple users to organize content on a hosted multimedia platform." A display widget 151 uses interfaces comprising "HTML and XML-RPC protocols … used by the server 152 to push content." Sell, ¶ 26. The social widget 151 is "used to display content such as a slide show" and "users in the community may be allowed to view, comment on, rank, and tag individual items in … the amalgam of the content displayed through the display widget 151." Id. at ¶ 28. Display widget 151 enables users in a community to view, comment, and rank displayed content (i.e. a first social media platform) and makes calls to server 152 for content (i.e. backend server receiving a call). 

Claim 7
	Sell discloses wherein the backend server has an executable internet accessible request protocol configured to response to the call to the backend server by delivering the stored media content and the executable internet accessible request protocol includes an application programming interface (API) configured to adapt the executable internet accessible request protocol. Sell discloses that "display widget 130 access the content in the container 140 through the interface 13 and commands 138 of the server 132." The interface 133 may "utilize HTTP protocol and XML-RPC protocol." The commands 138 "may take the form of APIs used to obtain data from … the appropriate containers 140 and 142." Sell, ¶¶ 22-23.

Claim 8
	Sell discloses wherein the application programming interface is further configured to integrate the stored media content on differing network platforms. Sell discloses that "commands 138 may take the form of APIs used to obtain data from or provide data to the appropriate containers 140 and 142." Sell, ¶ 23. Accordingly, one display widget subscribed to container 140 is a first network platform and another display widget subscribed to container 142 is a second, differing network platform. They are different in that they are subscribed to separate sets of content. See Id. at ¶ 20 (display widgets can subscribe to one or more containers, wherein each container has its own list of authorized users).

Claim 10
	Kamity discloses integrating the stored media content with a multimedia item not stored on the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.

Claim 21
	Sell discloses a method of providing multimedia content through an internet accessible multimedia management system. Sell discloses a method relating to "management of content … over the Internet." The method implements a "display widget that is embeddable on a page" that Id. at ¶ 19.
	Sell discloses the system including: a first multimedia device including communicably coupled together a memory programmed with a computer application, a processor module configured to execute said computer application, and a communication module configured to communicate over a wireless communication link. Figure 4 illustrates an embodiment wherein content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." This way "multiple users . . . may cross-broadcast by uploading content to the same container 140, which is automatically broadcast though the display widget 130." Id. at ¶¶ 21-22; FIG. 4. In a disclosed social content aggregation embodiment, "contents of [a] container 154 may be uploaded using a number of devices 159 such as a personal computer, camera phone, or via [a] display widget 151." Id. at ¶ 26; FIG. 8. A mobile phone (e.g. 148/159) is a known first multimedia device comprising processor and memory executing applications and communicating over a wireless communication link.
	Sell discloses a backend server communicably coupled to the first multimedia device via the communication link, and a remote media device communicably coupled to the backend server. Display widget 130 subscribes to container 140 "through [a] server 132." The display widget 130 provides contents of container 140 "across the web (e.g. through pages 122 and/or 124)" and through "mobile networks" using other devices 121. Id. at ¶ 19. Content is "pushed by Id. at ¶¶ 21-22. Figure 2 illustrates server 132 (i.e. a backend server) communicable coupled to other device 121 (i.e. a remote media device). Figure 4 illustrates server 132 communicably coupled to device 148 (i.e. the first multimedia device). In the disclosed social content aggregation embodiment, content in a container 154 is "considered to be a database accessible through the server 152 and displayed to the user via a page 150 including a display widget 151 that plays the content." The contents of container 154 are "uploaded using a number of devices 159 such as a … camera phone." Id. at ¶ 26. Figure 8 illustrates server 152 (i.e. a backend server) communicably coupled to a user's computer system displaying page 150 (i.e. remote media device) and content uploading devices 159 (i.e. the first multimedia device).
	Sell discloses the method including: receiving by the backend server a first media file from the first multimedia device over the communication link using the communication module. Sell discloses that content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." Id. at ¶ 22. In another embodiment, contents of container 154 are "uploaded using a number of devices 159 such as a … camera phone." Id. at ¶ 26. The mobile camera phones (i.e. first multimedia device) uploads content (i.e. a first video) to server 132/152 (i.e. backend server). A mobile camera phone (e.g. 148/159) is a device that communicates over a wireless communication link.
	Sell discloses storing in the backend server the first media file. Figure 1 illustrates a system 100 comprising a server 102 for executing the disclosed method. Server 102 comprises a "data storage system 120 that "may include containers." The system 100 is "used to archive content such as audio, video, and digital images." Id. at ¶ 17. In the disclosed social content Id. at ¶ 26. Accordingly, container 154 stores content (e.g. images and video) at the server 152.
	Sell discloses responding to a call to the backend server from the remote media device by delivering the first media file, from the backend server to the remote media device. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Using the disclosed method "the contents of any container 140 to which the display widget 130 subscribes may be displayed on any page supporting html" and "updates to these content may be automatically accessed and displayed." Id. at ¶¶ 24-25. The display widget 130 provides "contents of the container 140 substantially simultaneously across the web (e.g. through pages 122 and/or 124), mobile networks, and/or cable television networks" including "other devices 121 … connected through the Internet." Id. at ¶ 19. Display widget 130 is embedded in a web page 122/124 (i.e. a content page) displayed at a user's computer device (i.e. remote media device) for accessing image and video content stored at server 132 (i.e. backend server) through the Internet. See Id. at FIGS. 5-7.
	Sell discloses receiving by the backend server a second media file from the first multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22. 
	Sell discloses [adding] automatically by the backend server the … second media file without changing the call to the backend server. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. The display widget 130 "is embeddable in a page, such as the Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget 130 may automatically update to play new content added to the container 140." Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
	Sell does not expressly disclose replacing automatically by the backend server the first media file … without changing the call to the backend server.
	Sell, in view of Kamity suggests replacing automatically by the backend server the stored media file … without changing the call to the backend server. Kamity discloses "a method for managing multimedia content" implemented using "an apparatus to host and stream multimedia content." Kamity, ¶ 8. Figure 2 illustrates a "unified multimedia appliance 201" within "an enterprise cloud 202" providing "a single interface for all users across multiple locations within an enterprise." The users access cloud 202 "using any device capable of connecting to the cloud 202, such as a … mobile phone." A user can "fetch … content from a remote location" and "[t]his content may be uploaded onto the appliance 201." Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified Id. at ¶ 29.
	Sell discloses that display widget 130 will "automatically update the content to include [a] new image in a slideshow played to a user of the page 122." Sell, ¶ 24. Kamity discloses a facility for automatically merging video and image content into a single file in a pre-specified format. Kamity, ¶ 29. The proposed combination would automatically update the slideshow content to include a new video/image using the technique of automatically merging video/image content into a single file. Such a combination would effectively replace the stored content, because the 'single file' is automatically updated to contain the new image.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique to automatically updating a slideshow with a new image of Sell to incorporate the technique of automatically merging multiple video and image files into a single file in a pre-specified format as taught by Kamity. One of ordinary skill in the art would be motivated to integrate automatically merging multiple video and image files into a single file into Sell, with a reasonable expectation of success, in order to merge content from various sources into a uniform format "to enable better streaming over high latency or low bandwidth conditions." Kamity, ¶ 41.
	Sell-Kamity does not expressly disclose replacing automatically by the backend server the first media file with the second media file without changing the call to the backend server.
	Cao discloses replacing automatically by the backend server the first media file with the second media file without changing the call to the backend server. Cao discloses a method "for the live capture of images and the direct transfer of [the image] through an Internet network." Users can use the Internet "to directly access the data … by accessing [a] web server." Cao, ¶¶ Id. at ¶ 48; 61. In one embodiment, control circuit 30 provides "a web server function" that "provides HTTP serving responses along with data contents which is the image and video data," wherein "the web server will … read the memory 32 … where the image data is stored, and send the data to the web browser." The web server "transfer the existing image file from the memory 32 to the web browser." Since "the image file stored in the memory 32 is always refreshed continuously … the web browser will continuously … receive the most updated image and display [this] file continuously with the video effect." Id. at ¶¶ 51-53. The web server embodiment enables platform 50 to present the most updated image file in a web page. Id. at ¶ 63. Accordingly, Cao discloses continuously replacing a media file with another media file; and accessing the replacing file without modifying a call used by a web server and/or web page.

Claim 23
	Sell discloses wherein the internet accessible multimedia management system includes: a second multimedia device including communicably coupled together a second memory programmed with the computer application, a second processor module configured to execute said computer application, and a second wireless communication module configured to communicate over the wireless communication link. Sell discloses that "multiple individuals … may not only view the content of the container 140, but also upload to the container 140." Sell, ¶ Id. at ¶ 22. In the social content aggregation embodiment, a subsystem 106 "allows for multiple users to organize content on a hosted multimedia platform," wherein "multiple users are authorized to add content such as images, video, and audio." Id. at ¶ 26. Figure 8 expressly illustrates three devices 159 (e.g. PC, Phone, Other) for uploading contents to container 154 through the server 152.  Accordingly, Sell discloses that the server retrieves content uploaded from any number of different multimedia devices.
	Sell discloses the method further comprising: receiving a third media file by the backend server from the second multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22.
	Sell discloses [adding] automatically by the backend server the … third media file without changing the call to the backend server; and responding to the call to the backend server from the remote media device by delivering the third media file from the backend server to the remote media device. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. The display widget 130 "is embeddable in a page, such as the page 122 and/or 124 and subscribes to a container 140, 142, or 144 through the server 130" and "is an embeddable script that can be embedded on any html page." Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget 130 may automatically update to play new content added to the container 140." Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
	Sell does not expressly disclose replacing automatically by the backend server the second media file … without changing the call to the backend server.
	Sell, in view of Kamity suggests replacing automatically by the backend server the second media file … without changing the call to the backend server. Kamity discloses "a method for managing multimedia content" implemented using "an apparatus to host and stream multimedia content." Kamity, ¶ 8. Figure 2 illustrates a "unified multimedia appliance 201" within "an enterprise cloud 202" providing "a single interface for all users across multiple locations within an enterprise." The users access cloud 202 "using any device capable of connecting to the cloud 202, such as a … mobile phone." A user can "fetch … content from a remote location" and "[t]his content may be uploaded onto the appliance 201." Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified format," wherein the input files comprise "video files" and "[i]mage formats such as JPEG." Id. at ¶ 29.
	Sell discloses that display widget 130 will "automatically update the content to include [a] new image in a slideshow played to a user of the page 122." Sell, ¶ 24. Kamity discloses a facility for automatically merging video and image content into a single file in a pre-specified format. Kamity, ¶ 29. The proposed combination would automatically update the slideshow 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique to automatically updating a slideshow with a new image of Sell to incorporate the technique of automatically merging multiple video and image files into a single file in a pre-specified format as taught by Kamity. One of ordinary skill in the art would be motivated to integrate automatically merging multiple video and image files into a single file into Sell, with a reasonable expectation of success, in order to merge content from various sources into a uniform format "to enable better streaming over high latency or low bandwidth conditions." Kamity, ¶ 41.
	Sell-Kamity does not expressly disclose replacing automatically be the backend server the second media file with the third media file without changing the call to the backend server.
	Cao discloses replacing automatically be the backend server the second media file with the third media file without changing the call to the backend server. Cao discloses a method "for the live capture of images and the direct transfer of [the image] through an Internet network." Users can use the Internet "to directly access the data … by accessing [a] web server." Cao, ¶¶ 14-15; 33-37. An image capture device 20 continuously takes image snapshots and a control circuit 30 "converts the information of the snapshot into JPEG image files continuously … and stores the image file in [a] memory 32," wherein the memory 32 "is always refreshed by the latest image file, which means only the latest image file is saved in the memory 21, and the previous image file is overwritten." Id. at ¶ 48; 61. In one embodiment, control circuit 30 provides "a web server function" that "provides HTTP serving responses along with data Id. at ¶¶ 51-53. The web server embodiment enables platform 50 to present the most updated image file in a web page. Id. at ¶ 63. Accordingly, Cao discloses continuously replacing a media file with another media file; and accessing the replacing file without modifying a call used by a web server and/or web page.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify of Sell-Kamity to incorporate continuously overwriting an image file in a web page as taught by Cao. One of ordinary skill in the art would be motivated to integrate continuously overwriting an image file in a web page into Kamity-Sell, with a reasonable expectation of success, in order to reduce memory usage by only saving the most updated media file. See Cao, ¶¶ 48; 61.

Claim 24
	Sell discloses wherein the call to the backend server of the remote media device is received from a first social media platform. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is "wherein the call to the backend server of the remote media device is received from a first media platform." The recitation of an intention for receiving a call from a first social media platform social media platform. The functionality is the same as a backend server receiving a call from any media platform.
	Sell discloses an embodiment using a "social content aggregation subsystem 106" allowing "for multiple users to organize content on a hosted multimedia platform." A display widget 151 uses interfaces comprising "HTML and XML-RPC protocols … used by the server 152 to push content." Sell, ¶ 26. The social widget 151 is "used to display content such as a slide show" and "users in the community may be allowed to view, comment on, rank, and tag individual items in … the amalgam of the content displayed through the display widget 151." Id. at ¶ 28. Display widget 151 enables users in a community to view, comment, and rank displayed content (i.e. a first social media platform) and makes calls to server 152 for content (i.e. backend server receiving a call). 

Claim 26
	Kamity discloses integrating the first media file or the second media file with a multimedia item not stored on the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.

Claim 27
	Sell discloses wherein the backend server has an executable internet accessible request protocol configured to response to the call to the backend server by delivering the stored media content. Sell discloses that "display widget 130 access the content in the container 140 through the interface 13 and commands 138 of the server 132." The interface 133 may "utilize HTTP protocol and XML-RPC protocol." The commands 138 "may take the form of APIs used to obtain data from … the appropriate containers 140 and 142." Sell, ¶¶ 22-23.

Claim 28
	Sell discloses wherein the executable internet accessible request protocol includes an application programming interface (API) configured to adapt the executable internet accessible request protocol. Sell discloses that "display widget 130 access the content in the container 140 through the interface 13 and commands 138 of the server 132." The interface 133 may "utilize HTTP protocol and XML-RPC protocol." The commands 138 "may take the form of APIs used to obtain data from … the appropriate containers 140 and 142." Sell, ¶¶ 22-23.

Claim 29
	Sell discloses wherein the application programming interface is further configured to integrate the stored media content on differing network platforms. Sell discloses that "commands 138 may take the form of APIs used to obtain data from or provide data to the appropriate containers 140 and 142." Sell, ¶ 23. Accordingly, one display widget subscribed to container 140 is a first network platform and another display widget subscribed to container 142 is a second, differing network platform. They are different in that they are subscribed to separate sets of Id. at ¶ 20 (display widgets can subscribe to one or more containers, wherein each container has its own list of authorized users).

Claim 30
	Sell and Kamity disclose wherein the first media file and the second media file are each video files. The disclosure of Sell applies to both video and image content. Sell, ¶ 16. The disclosure of Kamity applies to both video and image content. Kamity, ¶ 29.
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Kamity, further in view of Cao, further in view of Fairhurst et al., U.S. PG-Publication No. 2005/0149970 A1.

Claim 3
	Fairhurst discloses wherein the stored video content is delivered in a continuous loop. Fairhurst discloses a method to "produce multimedia presentations" comprising a "slideshow application." Fairhurst, Ab. The method enables the user to "create, edit, and playback multimedia presentations" by accessing "digital image, digital audio, and digital video files stored on network devices." Id. at ¶ 35. Fairhurst discloses that the slideshow may be created with "a repeat mode that causes the slideshow to playback in a continuous loop." Id. at ¶ 49.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically generated content slideshows of Sell-Kamity-Cao to incorporate the continuous loop playback mode as taught by .


Claims 4, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Kamity, further in view of Cao, further in view of Vered, U.S. PG-Publication No. 2006/0288123 A1.

Claim 4
	Kamity discloses wherein the internet accessible multimedia management system further includes a plurality of media servers communicatively coupled to the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.
	Sell-Kamity-Cao does not expressly disclose wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers.
wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers. Vered discloses "a transcoding system comprising an application platform and a transcoding platform for executing transcoding transactions." Vered, ¶ 1. An interface between the application platform and transcoding platform "supports the transcoding of combined media Content, "wherein the combined media content comprises "a set of media elements … transcoded as a whole." The transcoding platform "receives a combined media file, performs combined transcoding of the differen[t] media elements ... and recombines these elements into one transcoded combined media file as a response." Id. at ¶ 22. A SOAP request comprises a plurality of transcoding jobs, wherein "[e]ach Transcoding Job … has to contain the source parameters (format, type, location, etc)." Id. at ¶ 20; FIG. 3. Media attachments for transcoding include "a pointer to a remote location from where the Content elements can be pulled by the Transcoding platform," wherein the reference is a URL pointing to the relevant file. Id. at ¶¶ 24-25. Figure 7 illustrates a Request Transaction comprising Transcoding Jobs, wherein an external transcoding job defining a source file by referencing a URL "pointing to external sources." Id. at ¶ 28; See Also Table 1 ("Source" object in SOAP request comprises "Location" parameter specifying external location of content). Accordingly, the SOAP request (i.e. call to backend server) is used to request transcoding media, and each transcoding job (i.e. single command line) in the request corresponds to a source media acquired from external sources (e.g. plurality of media servers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for automatically merging multiple externally stored video and image files into a single file in a pre-specified format of 

Claim 9
	Vered discloses setting a maximum duration, by the backend server, for the stored video content. Vered discloses "a transcoding system comprising an application platform and a transcoding platform for executing transcoding transactions." Vered, ¶ 1. An interface between the application platform and transcoding platform "supports the transcoding of combined media Content, "wherein the combined media content comprises "a set of media elements … transcoded as a whole." The transcoding platform "receives a combined media file, performs combined transcoding of the differen[t] media elements ... and recombines these elements into one transcoded combined media file as a response." Id. at ¶ 22. A request from the application platform specifies "the type of the transformation and the parameter for the transformation" to the transcoding platform. One disclosed parameter is "DurationLimit" that specifies a "[l]imit on duration" of "CombinedMedia (e.g. for slideshow)." The transcoding platform truncates the media "if its duration exceeds this limit." Id. at ¶ 30; Table 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for automatically merging multiple video and image files into a single file in a pre-specified format of Sell-Kamity-Cao to 

Claim 22
	Kamity discloses wherein the internet accessible multimedia management system further includes a plurality of media servers communicatively coupled to the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.
	Sell-Kamity-Cao does not expressly disclose wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers.
	Vered discloses wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers. Vered discloses "a transcoding system comprising an application platform and a transcoding platform for executing transcoding transactions." Vered, ¶ 1. An interface between the application platform and transcoding platform "supports the transcoding of combined media Content, "wherein the Id. at ¶ 22. A SOAP request comprises a plurality of transcoding jobs, wherein "[e]ach Transcoding Job … has to contain the source parameters (format, type, location, etc)." Id. at ¶ 20; FIG. 3. Media attachments for transcoding include "a pointer to a remote location from where the Content elements can be pulled by the Transcoding platform," wherein the reference is a URL pointing to the relevant file. Id. at ¶¶ 24-25. Figure 7 illustrates a Request Transaction comprising Transcoding Jobs, wherein an external transcoding job defining a source file by referencing a URL "pointing to external sources." Id. at ¶ 28; See Also Table 1 ("Source" object in SOAP request comprises "Location" parameter specifying external location of content). Accordingly, the SOAP request (i.e. call to backend server) is used to request transcoding media, and each transcoding job (i.e. single command line) in the request corresponds to a source media acquired from external sources (e.g. plurality of media servers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for automatically merging multiple externally stored video and image files into a single file in a pre-specified format of Sell-Kamity-Cao to incorporate the request comprising separately defined transcoding jobs for each external stored media file as taught by Vered. One of ordinary skill in the art would be motivated to integrate the separately defined transcoding jobs into Sell-Kamity-Cao, with a reasonable expectation of success, in order to generate combined media presentations that is transcoded to support a "diversity of [mobile] phone specifications (memory, screen size, resolution, colour depth, etc, and supported media formats." See Vered, ¶ 6.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Kamity, further in view of Cao, further in view of Takakura, U.S. PG-Publication No. 2010/0205279 A1.

Claim 25
	Takakura discloses setting a maximum file size by the backend server, for the first media file and the second media file. Takura discloses an upload system 100 configured with service providing servers (104A-C) providing media upload services to users. Takakura, ¶¶ 52-55. The upload services include a "VIDEO IMAGE MAXIMUM SIZE" function that limits the maximum file size of uploaded video image data. Id. at ¶ 67. Accordingly, Takakura discloses a server receiving uploaded media files (i.e. backend server) that has a maximum file size setting.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the media uploading method of Sell-Kamity-Cao to incorporate a maximum file upload size as taught by Takakura. One of ordinary skill in the art would be motivated to integrate the maximum file upload size into Sell-Kamity-Cao, with a reasonable expectation of success, in order to limit file upload sizes to accommodate finite memory and throughput capacities of a given server media upload service.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Cao, U.S. PG-Publication No. 2011/0037864 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 18, 2021